[Cite as Dickerson v. Miller's TLC, Inc., 2012-Ohio-2493.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 96995



                          DONNA DICKERSON, ET AL.
                                                             PLAINTIFFS-APPELLANTS

                                                      vs.

                          MILLER’S TLC, INC., ET AL.
                                                             DEFENDANTS-APPELLEES




                                            JUDGMENT:
                                             AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-716199

        BEFORE:          Celebrezze, P.J., Sweeney, J., and Keough, J.

        RELEASED AND JOURNALIZED:                            June 7, 2012
ATTORNEY FOR APPELLANTS

Richard E. Hackerd
2000 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

For Miller’s TLC, Inc.

David J. Fagnilli
Davis & Young
1200 Fifth Third Center
600 Superior Avenue, E.
Cleveland, Ohio 44114-2654

For Medical Mutual

Lisa A. Pavlik
ACS Recovery Services, Inc.
1301 Basswood Road
Schaumburg, Illinois 60173
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Plaintiff-appellant, Donna Dickerson, appeals from a jury verdict awarding

$68,333 in damages after reduction for comparative negligence in this personal injury

action against defendants-appellees, Robert Taylor and Miller’s TLC, Inc.               For the

reasons that follow, we affirm the judgment of the trial court.

       {¶2} This matter arises from a truck-automobile accident that occurred on

November 26, 2007, at the intersection of East 30th Street and Broadway Avenue at

approximately 9:00 a.m. in Cleveland, Ohio.                The accident occurred when

defendant-appellee, Robert Taylor, was making a left-hand turn from Broadway Avenue

onto   East   30th    Street      while   operating   an   18-wheel   tractor-trailer    truck.

Plaintiff-appellant, Donna Dickerson, was traveling in the opposite direction on

Broadway Avenue and collided into the side of the tractor-trailer before Taylor was able

to complete the left-hand turn.

       {¶3} On July 22, 2008, Dickerson filed a complaint against Taylor and his

employer, Miller’s TLC, Inc. The complaint alleged that Taylor, while in the course and

scope of his employment, negligently operated his motor vehicle, causing injuries and lost

wages to Dickerson and her son, Darwin Dickerson. On January 12, 2009, the case was

dismissed without prejudice. On January 21, 2010, the action was refiled, and the matter

proceeded to jury trial on January 24, 2011.
       {¶4} Taylor was deposed on October 7, 2008, in the prior dismissed and refiled

case. At Taylor’s deposition, he testified: “I saw two vehicles cresting the hill in the

distance,” but he felt he had sufficient time to safely complete his left-hand turn. As he

was proceeding through his turn, he observed that one of the cars was traveling much

faster than the other car. The faster moving car was Dickerson’s, which ultimately struck

him. By the time Taylor realized that Dickerson’s “vehicle was flying towards me,” he

was already making the turn and had no opportunity to avoid Dickerson. Taylor’s

testimony on these facts was consistent at his deposition and at trial.

       {¶5} At trial, Taylor was asked on cross-examination during Dickerson’s

case-in-chief to recall testimony he made during his deposition relating to the distance

between Dickerson’s vehicle and the intersection where he began his left-hand turn.

Taylor testified that, as stated during his deposition, he believed Dickerson’s vehicle was

approximately 50 yards, or 150 feet, away from the intersection when he began his

left-hand turn.      Additionally, Taylor estimated that Dickerson was traveling

approximately 40 to 50 miles per hour.

       {¶6} Dickerson testified that at approximately 8:45 a.m. on November 26, 2007,

she was traveling westbound on Broadway Avenue with her son, en route to her place of

employment in downtown Cleveland, Ohio.             While driving on Broadway Avenue,

Dickerson noticed Taylor’s truck in the opposite lane, but continued toward the

intersection while traveling approximately 35 miles per hour because the traffic light was

green. Dickerson testified that as she entered the intersection, Taylor’s truck suddenly
turned in front of her. Dickerson attempted to swerve away from the truck, but was

unable to avoid a collision. Dickerson was transported by EMS to MetroHealth Medical

Center, where she underwent surgery to repair her severely damaged left leg. Dickerson

testified extensively to her continuing pain and suffering as a result of this accident.

       {¶7} On direct examination, as part of Dickerson’s case-in-chief, Taylor altered his

testimony relating to Dickerson’s distance from the intersection after he had the

opportunity to revisit the scene of the accident and utilize the measurement components

of a Google Map application on his personal cell phone. Taylor testified that, based on

the calculations provided by the Google Map application, he estimated that Dickerson’s

vehicle was approximately 250 to 300 feet from the intersection when he began his

left-hand turn. Dickerson’s attorney moved for a mistrial based on Taylor’s use of the

Google Maps application as an expert witness who had not been qualified and on the

basis that Taylor conducted a mid-trial site visit, which was not disclosed to Dickerson.

The motion for mistrial was overruled.

       {¶8} On January 27, 2011, the jury returned a verdict, awarding Dickerson

damages in the amount of $136,665.38. However, the jury reduced the damages by

Dickerson’s 50 percent comparative fault, rendering a net verdict in the amount of

$68,333. Thereafter, Dickerson filed this timely appeal, raising two assignments of error

for review:

       I. The trial court committed prejudicial error when it admitted the
       testimony of Robert Taylor, defendant, as to the distance from his truck to
       the Dickerson automobile where that testimony was based solely upon Mr.
       Taylor’s use of Google Maps application on his I-phone.
       II. The trial court committed prejudicial error when it permitted Robert
       Taylor to testify as to a distance based upon his visit to the site the day
       before the trial which was not disclosed in pretrial discovery.

                                    Law and Analysis

                          I. Admission of Prejudicial Evidence

       {¶9} In her first assignment of error, Dickerson argues that the trial court

committed prejudicial error when it permitted Taylor to testify as to the distance from

Dickerson’s vehicle to the center of the intersection where that testimony was based

solely on Taylor’s use of a Google Maps application on his personal cell phone.

       {¶10} A trial court has broad discretion concerning the admission or exclusion of

evidence, and, in the absence of an abuse of such discretion that materially prejudices a

defendant, a reviewing court generally will not reverse an evidentiary ruling. State v.

Issa, 93 Ohio St.3d 49, 64, 2001-Ohio-1290, 752 N.E.2d 904; Krischbaum v. Dillon, 58

Ohio St.3d 58, 66, 567 N.E.2d 1291 (1991); State v. Barnes, 94 Ohio St.3d 21, 23,

2002-Ohio-68, 759 N.E.2d 1240 (noting a trial court abused its discretion when it “acted

unreasonably, arbitrarily, or unconscionably”).

       {¶11} Initially, Dickerson contends that Taylor’s testimony relating information he

obtained from the Google Maps application constituted inadmissible hearsay. During

Taylor’s direct examination, the following statements were made:

       Q: Did you do anything to determine the distance from * * * the point
       where you first saw Miss Dickerson to the intersection?
       A. Yes. I wanted accurate measurements, so I took it upon myself to
       Google that map and put it at different points and measure what the
       distances were.

       Q. Okay. And what figures did your Googling reveal?

       PLAINTIFF’S ATTORNEY: Objection, Your Honor.

       THE COURT: Overruled.

       Q. Okay.

       A. From approximately the center of the intersection down to right at the
       point where it starts, where you can see the curve, it is 250 feet.

       ***
       Q. So based on those figures, were you able to more accurately calculate
       the distance that Miss Dickerson was from you when you first saw her?

       A. Absolutely. If I were on this side of the intersection and I could see
       beyond the corner a little bit, to the hill, easily it was 300 feet, which is
       basically a hundred yards, double of what I had anticipated.

       {¶12} Upon review of the record, we find that Taylor’s testimony relating to

information he received from the Google Maps application on his cell phone was not

hearsay. “Hearsay” is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

Evid.R. 801(C). A “statement” is an oral or written assertion, or nonverbal conduct of a

person, if it is intended by the person as an assertion, while the “declarant” is a person

who makes a statement. Evid.R. 801.

       {¶13} By its very nature, calculation of distance, or of weight, volume, speed, and

the like, is impossible without use of a tool that has been calibrated to show a relevant

unit of measure, e.g., a ruler, a tape measure, a wheel, a scale, or, at a more sophisticated
level, a radar gun, a breathalyzer, or a blood test. When employed to measure something,

none of those tools makes a “statement.”            See Commonwealth v. Whitlock, 74

Mass.App.Ct. 320, 906 N.E.2d 995 (2009).            Instead, the only “statement” is the

testimony of a witness about observations of distance, speed, weight, percentage, or

volume he made as a result of using the tool. Id.

      {¶14} Here, the Google Maps application was a measuring tool that utilizes

computer-generated satellite images to calculate the distance between two points.

Taylor’s testimony about the computer-generated measurements constituted a declaration,

made under oath at trial, of the physical observation he made from the Google Maps

application. Therefore, the testimony was not hearsay. See Gray v. Fairview Gen.

Hosp., 8th Dist. No. 82318, 2004-Ohio-1244, ¶ 11 (testimony concerning the

computer-generated results of a mammogram learned from a computer-aided detection

(CAD) device was not hearsay because the CAD device was not a person).

      {¶15} Next, Dickerson contends that the trial court impermissibly allowed Taylor

to testify about the information he obtained from the Google Maps application without

Taylor being certified as an expert witness. We disagree.

      {¶16} In State v. Franklin, 164 Ohio App.3d 758, 2005-Ohio-6854, 843 N.E.2d

1267 (12th Dist.), the prosecution sought to prove that a drug sale occurred within 1,000

feet of a school. To do so, the prosecution proffered a witness who described the global

imaging software that he used to measure the distance between the drug sale and the

school. The defendant argued that the global imaging software must be supported by
expert testimony. The Franklin court disagreed, stating: “Global imaging devices are

widely used and generally considered to be reliable.” Id., citing Dischinger & Wallace,

Geographic Information Systems: Coming to a Courtroom Near You, 34 Colo.Law. 11,

17 (2005) (“[t]he * * * software has been in use for a relatively long period [more than

two decades] and is generally accepted by the courts as reliable computer software”).

      {¶17} Similarly, Google Maps, and other satellite imaging programs, are generally

considered to provide accurate and reliable measurements. In today’s technologically

savvy society, satellite imaging programs are used on a daily basis, and testimony

concerning the use and output of such programs does not require information beyond the

knowledge or experience possessed by most lay persons.             See Franklin, ¶ 11;

Commonwealth v. Suarez-Irizzary, 15 Pa.D.&C.5th 106 (Pa.Commw.2010) (“As

technology increases, the law must keep pace. When maps were first created, they

represented a cartographer’s ‘best estimate’ of where things were located. Since then,

measuring wheels, odometers, airplane photography and now global satellite imaging

have moved cartography from the realm of human estimating to satellite-verified pinpoint

accuracy. When the legal system needs to establish distance with precision, it should not

eschew the accuracy that technology now affords in favor of more flawed and primitive

means of measurement”).

      {¶18} In this matter, Taylor simply described how the application works and how

he used its measurement components to calculate the distance between the intersection

and Dickerson’s vehicle at the time he began his left-hand turn. Therefore, the evidence
obtained from the Google Maps application was not scientific evidence that required

expert testimony.

       {¶19} Based on the foregoing, we find that the trial court did not abuse its

discretion in permitting Taylor to testify to measurements he derived through the use of a

Google Maps application on his personal cell phone.

       {¶20} Dickerson’s first assignment of error is overruled.

                      II. Admission of Newly Discovered Evidence

       {¶21} In her second assignment of error, Dickerson argues that the trial court

committed prejudicial error when it permitted Taylor to testify as to a distance based on

his visit to the site of the accident on the day before trial. Dickerson contends that the

failure to disclose newly discovered evidence, developed on the eve of trial and in

violation of pretrial discovery requests, constitutes unfair surprise and prejudicial error.

       {¶22} In the case sub judice, we are unable to conclude that Taylor’s statements

relating to his use of the Google Maps application amounted to an unfair surprise where

Dickerson’s counsel originally questioned Taylor about the distance between Dickerson’s

vehicle and the intersection during its case-in-chief. Moreover, Dickerson did not suffer

prejudice from any potential unfair surprise resulting from Taylor’s testimony. The

record reflects that the trial court provided Dickerson’s counsel with the opportunity to

conduct its own measurements in order to refute the computer-generated calculations.

Dickerson’s counsel chose not to make measurements on their own behalf and may not

now retroactively complain that they were prejudiced.
      {¶23} Dickerson’s second assignment of error is overruled.

      {¶24} Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

JAMES J. SWEENEY, J., and
KATHLEEN ANN KEOUGH, J., CONCUR